DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application’s priority under Provisional US Application Number 62/045,887 is acknowledged.  The present application’s status as a continuation of US Applications 14/844,124 and 15/973,687.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 5 - 7, 9 – 10, 13, 15, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson (US Pub No: 2015/0243172 A1, hereinafter Eskilson) in view of Neff (US Pub No: 2011/0184605 A1, hereinafter Neff) and Kolhouse et al. (US Pub No: 2016/0054736 A1, hereinafter Kolhouse).
Regarding Claim 1:
	Eskilson discloses:
A system for vehicle operation assistance comprising: a processing unit; and a memory, storing processor-executable instructions, which when executed by the processing unit, perform.  Paragraph [0127] describes Central Processing Unit (CPU) microprocessor that can execute instructions and/or read and write data.  Paragraph [0128] describes a memory unit which constitutes a memory unit 525.
based on an emergency status of an occupant of a vehicle.  Paragraph [0102] describes a control algorithm for the vehicle convoy 200 comprises measures to send an indication from a stress alarm to other drivers 210B of vehicles 220A, 220B in the vehicle convoy 200 when the determined 402 stress level of the first driver exceeds a limit value.
wherein in follower mode the vehicle is a follower vehicle.  Paragraph [0032] and figure 2A includes a vehicle 220A and 220B.  Vehicle 220A has a driver 210A that is controlling the convoy of the vehicles.
wirelessly receiving a navigation instruction from the leader vehicle.  Paragraph [0032] describes vehicles 220A and 220B that can wirelessly communicate with each other.
and executing a driving maneuver in an autonomous fashion based on the navigation instruction from the leader vehicle.  Paragraph [0044] describes a control system 250 the controls the distance between the vehicles 220A and 220B that are in the vehicle convoy, the velocity, and the acceleration of the vehicles.  
Eskilson does not teach transmitting a help request to a help center and receiving availability information from one or more potential leader vehicles in an area.
Neff teaches:
transmitting a help request for help to a help center.  Paragraph [0078] describes a vehicle that notifies a receiving station of a problem and asks for assistance.  The receiving station then relays the problem to an assistance center for help.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson to incorporate the teachings of Neff to show transmitting a help request to a help center.  One would have been motivated to do so to reduce the computational load needed to be performed by a vehicle.
Eskilson and Neff do not teach receiving availability information indicating availability of one or more potential leader vehicles in an area.
Kolhouse teaches receiving availability information indicating availability of one or more potential leader vehicles in an area.  This is taught in paragraph [0035] where the current potential host may be compared to other available hosts.  Paragraph [0036] describes a current potential host can be compared to available hosts.  Based on the determined costs and benefits, a host may be selected.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Neff to incorporate the teachings of Kolhouse to show receiving availability information 
Neff and Kolhouse teach:
receiving availability information from the help center, wherein the availability information indicates availability of one or more potential leader vehicles in an area.  Paragraph [0078] of Neff describes a vehicle that notifies a receiving station of a problem and asks for assistance.  The receiving station then relays the problem to an assistance center for help.  Paragraph [0035] of Kolhouse describes that the current potential host may be compared to other available hosts.  Paragraph [0036] of Kolhouse describes a current potential host can be compared to available hosts.  Based on the determined costs and benefits, a host may be selected.
	Eskilson and Kolhouse teaches:
placing the system in a follower mode based on a selection of a leader vehicle from the one or more potential leader vehicles by establishing a connection with the potential leader vehicle.  Paragraph [0035] of Kolhouse describes that the current potential host may be compared to other available hosts.  Paragraph [0036] of Kolhouse describes a current potential host can be compared to available hosts.  Based on the determined costs and benefits, a host may be selected.  This teaches selecting a leader vehicle from one or more potential leader vehicles.  Paragraph [0032] of and figure 2A of Eskilson includes a vehicle 220A and 220B.  Vehicle 220A has a driver 210A that is controlling the convoy of the 
	Claim 15 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 2:
	Eskilson discloses:
The system for vehicle operation assistance of claim 1, wherein the emergency status of the occupant of the vehicle is determined by the processing unit based on a body temperature, a pulse, a pulse rate, a respiration rate, a perspiration rate, a blood pressure, eye movement, body movement, head movement, or carbon dioxide output of the occupant of the vehicle.  Paragraph [0035] describes a measuring device 230A and 230B that measures the physical parameters of the drivers 210A and 210B.  The physical parameters include a ” systolic blood pressure, diastolic blood pressure, pulse, cardiac minute volume, vascular resistance, respiratory volume, respiratory rate, body temperature, skin temperature, blood adrenalin level, blood cortisol level, blood noradrenalin level, transpiration volume, amount of hand sweat exuded, electrical conductivity of the skin, eye movement, dilated nostrils, muscular tension, body movement, speech volume, voice strength and/or pupil size.”

Regarding Claim 7:
	Neff teaches:
The system for vehicle operation assistance of claim 1, further comprising processor-executable instructions, which when executed by the processing unit, perform verifying an identity of a driver of the leader vehicle or the leader vehicle based on an authentication protocol of the help center.  Paragraph [0077] describes authentication a driver using insertion of a key, a log in procedure using alphanumeric or biometric authentication.
	Claim 19 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 9:
	Eskilson and Neff teach:
The system for vehicle operation assistance of claim 1, further comprising processor-executable instructions, which when executed by the processing unit, perform: receiving an updated navigation instruction from the help center.  Paragraph [0146] of Eskilson describes a stress map that can be drawn based on collected information and can be used in planning travel routes or to warn the driver that they are passing into a high-stress area.  This can cause an updated navigation instruction to be sent.  Paragraph [0078] of Neff describes a vehicle that notifies a receiving station of a problem and asks for assistance.  The receiving station then relays the problem to an assistance center for help.
	Eskilson teaches:
and executing a driving maneuver in an autonomous fashion based on the updated navigation instruction.  Paragraph [0044] describes a control system 250 
	Claim 20 is substantially similar to claim 9 and is rejected on the same grounds.

Regarding Claim 10:
	Neff and Eskilson teach
The system for vehicle operation assistance of claim 9, wherein the updated navigation instruction is based on destination monitoring by the help center.  Paragraph [0078] of Neff describes a vehicle that notifies a receiving station of a problem and asks for assistance.  The receiving station then relays the problem to an assistance center for help.  Paragraph [0056] of Neff describes path is generated based on a starting position to a destination.  Paragraph [0146] of Eskilson describes a stress map that can be drawn based on collected information and can be used in planning travel routes or to warn the driver that they are passing into a high-stress area.  This can cause an updated navigation instruction to be sent.  In this case a destination can therefore be updated.

Regarding Claim 5:
	Kolhouse teaches:
The system for vehicle operation assistance of claim 1, wherein the selection is received from the occupant via a vehicle interface in an auction mode.  Paragraph 
	Claim 17 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:
	Neff teaches:
The system for vehicle operation assistance of claim 1, further comprising processor-executable instructions, which when executed by the processing unit, perform transmitting a location of the leader vehicle or the follower vehicle to the help center for safety oversight.  Paragraph [0078] describes a vehicle that can ask for assistance and relay the vehicle’s position and description of the problem to an assistance center for help
Claims 13 and 18 are substantially similar to claim 6 and are rejected on the same grounds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eskilson in view of Neff.
Regarding Claim 11:
	Eskilson discloses:
A system for vehicle operation assistance comprising: a processing unit; and a memory, storing processor-executable instructions, which when executed by the processing unit, perform.  Paragraph [0127] describes Central Processing Unit 
based on an emergency status of an occupant of a vehicle.  Paragraph [0102] describes a control algorithm for the vehicle convoy 200 comprises measures to send an indication from a stress alarm to other drivers 210B of vehicles 220A, 220B in the vehicle convoy 200 when the determined 402 stress level of the first driver exceeds a limit value.
	Eskilson does not teach a help center.  Neff teaches a help center in paragraph [0078].
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson to incorporate the teachings of Neff to show a help center.  One would have been motivated to do so to reduce the computational load needed to be performed by a vehicle.
	Eskilson and Neff teach:
receiving a help request for help from a help center based on an emergency status of an occupant of a potential follower vehicle.  Paragraph [0106] of Eskilson describes a method 400 where the control over the vehicle convoy is turned over to another driver 210B in the vehicle convoy when it is determined that the first driver 210A has a determined stress level higher than a limit value.
transmitting a "follow me" request to the potential follower vehicle in response to the help request.  Paragraph [0106] of Eskilson describes a method 400 where the control over the vehicle convoy is turned over to another driver 210B in the vehicle convoy when it is determined that the first driver 210A has a determined stress level higher than a limit value.
receiving a leader command from the help center to place the system in a leader mode based on an acceptance of the "follow me" request, wherein in leader mode, a vehicle equipped with the system for vehicle operation assistance is a leader vehicle and the potential follower vehicle is a follower vehicle.  Paragraph [0106] of Eskilson describes a method 400 where the control over the vehicle convoy is turned over to another driver 210B in the vehicle convoy when it is determined that the first driver 210A has a determined stress level higher than a limit value.
and executing a driving maneuver and wirelessly transmitting a navigation instruction to the follower vehicle which causes execution of a corresponding driving maneuver on the follower vehicle in an autonomous fashion.  Paragraph [0044] describes a control system 250 the controls the distance between the vehicles 220A and 220B that are in the vehicle convoy, the velocity, and the acceleration of the vehicles.  This describes driving maneuvers as a change of speed or distance can be considered a maneuver.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eskilson in view of Neff and Kolhouse and further in view of Van Wiemeersch (US Pub No: 2014/0240086 A1, hereinafter Van Wiemeersch).
Regarding Claim 3:
Eskilson, Neff, and Kolhouse teach the above inventions in claim 1.  Eskilson, Neff, and Kolhouse do not teach a potential leader vehicle being an emergency response vehicle
Van Wiemeersch teaches:
The system for vehicle operation assistance of claim 1, wherein the one or more potential leader vehicles are potential emergency response vehicles.  Paragraph [0024] describes vehicle that follows an ambulance.  This is equivalent to a potential leader being an emergency response vehicle because the vehicle can follow an ambulance.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson, Neff, and Kolhouse to incorporate the teachings of Van Wiemeersch to show a potential leader vehicle being an emergency response vehicle.  One would have been motivated to do so in case an occupant within the vehicle needs to go to the hospital or medical assistance.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson in view of Neff, Kolhouse, and Van Wiemeersch and further in view O’Neill et al. (US Pub No: 2005/0209770 A1, hereinafter O’Neill).
Regarding Claim 4:
Eskilson, Neff, Kolhouse, and Van Wiemeersch teach the above inventions in claim 3.  Eskilson, Neff, Kolhouse, and Van Wiemeersch do not teach a trusted network.
O’Neill teach a secure communication with strong authentication that can be implemented over a network in paragraph [0047].
Eskilson, Van Wiemeersch and O’Neill teach:
The system for vehicle operation assistance of claim 3, wherein the potential emergency response vehicles are managed by a trusted network associated with the help center.  Paragraph [0047] of O’Neill describes a secure communication 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson, Neff, Kolhouse, and Van Wiemeersch to incorporate the teachings of O’Neill to show a trusted network.  One would have been motivated to do so to make sure the management of these vehicles cannot be hacked and controlled by an attacker or outside source.
Claim 16 is substantially similar to claim 4 and is rejected on the same grounds.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eskilson in view of Neff and Kolhouse and further in view of Tsuda et al. (US Pub No: 2014/0052344 A1, hereinafter Tsuda).
Regarding Claim 8:
Eskilson, Neff, and Kolhouse teach the above inventions in claim 1.  Eskilson, Neff, and Kolhouse do not teach a threshold distance of the vehicle.

Eskilson and Tsuda teach:
The system for vehicle operation assistance of claim 1, wherein the selection is based on a command from the help center to place the vehicle in follower mode when the leader vehicle is within a threshold distance of the vehicle.  Paragraph [0045] describes a first mode and a second mode.  The onboard device 60 can control the HVAC system 10 to operate in the second mode when the following distance reaches a threshold distance.  Paragraph [0032] of Eskilson and figure 2A includes a vehicle 220A and 220B.  Vehicle 220A has a driver 210A that is controlling the convoy of the vehicles.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson, Neff, and Kollhouse to incorporate the teachings of Tsuda to show a threshold distance of the vehicle.  One would have been motivated to do so because once a vehicle that wants to platoon reaches a certain distance of the lead vehicle, the vehicle can begin following the lead vehicle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eskilson in view of Neff and further in view of Tsuda.
Regarding Claim 12:

Paragraph [0045] of Tsuda describes a first mode and a second mode.  The onboard device 60 can control the HVAC system 10 to operate in the second mode when the following distance reaches a threshold distance.
Eskilson and Tsuda teach:
The system for vehicle operation assistance of claim 11, wherein the selection is based on a command from the help center to place the vehicle in follower mode when the leader vehicle is within a threshold distance of the vehicle.  Paragraph [0045] describes a first mode and a second mode.  The onboard device 60 can control the HVAC system 10 to operate in the second mode when the following distance reaches a threshold distance.  Paragraph [0032] of Eskilson and figure 2A includes a vehicle 220A and 220B.  Vehicle 220A has a driver 210A that is controlling the convoy of the vehicles.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Neff to incorporate the teachings of Tsuda to show a threshold distance of the vehicle.  One would have been motivated to do so because once a vehicle that wants to platoon reaches a certain distance of the lead vehicle, the vehicle can begin following the lead vehicle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eskilson in view of Neff and further in view of Yuki (JP 2010039842 A, hereinafter Yuki).
Regarding Claim 14:
Eskilson and Neff teach the above inventions in claim 13.  Eskilson and Neff do not teach receiving a cancel instruction from the help center based on the sensor information.
Yuki teaches:
The system for vehicle operation assistance of claim 13, further comprising processor-executable instructions, which when executed by the processing unit, perform receiving a cancel instruction from the help center based on the sensor information.  Paragraph [0033] of Yuki describes a support control unit 13 that can cancel driving support other than the selected driving support system.  Paragraph [0029] of Yuki describes a sensor 30 that can output the acquired information to the in-vehicle driving support device 41 and the navigation device 51.  Paragraph [0078] of Neff teaches an assistance center for help.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Neff to incorporate the teachings of Yuki to show receiving a cancel instruction from the help center based on the sensor information.  One would have been motivated to do so if the vehicle reaches its destination and no longer needs assistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohmura (US Pub No: 2015/0153733 A1): A control apparatus of a vehicle is provided. In the control apparatus, an unable-to-drive state of the driver of the vehicle is detected or 
Mudalige (US Pub No: 2010/0256836 A1): A method for controlling a vehicle upon a roadway includes monitoring a trajectory of a host vehicle based upon a global positioning device within the host vehicle, monitoring a first wireless communication between the host vehicle and a plurality of target vehicles, the first wireless communication including a respective trajectory of each of the target vehicles based upon a respective global positioning device within each of the target vehicles, determining navigational commands for the host vehicle based upon the trajectory of the host vehicle and the trajectory of each of the target vehicles, and operating the host vehicle based upon the navigational commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665